DETAILED ACTION
Remarks
Applicant presents a request for continued examination dated 22 August 2022 in response to the 21 March 2022 final Office action (the “Previous Action”).
With its request, Applicant amends claims 11-14 and 21. Applicant also cancels claim 10.
Claims 2-9 and 11-21 are pending. Claims 11, 13 and 21 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.
Response to Arguments
Applicant argues with respect to claim 12 that Dhanaraj does not teach the features of this claim because it does not describe a system where the test is executed live and a user may interact with the test or that a portion of the test-script may be tested live and interactively. (Remarks, p. 13 pars. 2-4).
Examiner respectfully disagrees and directs Applicant’s attention to the actual claim language. In the examiner’s view, for reasons set forth in the rejections below, the test execution of Dhanaraj is live because it tests a running (live) AUT. And it is interactive because the tests interact with the AUT. A user can also select portions of the test script as noted below. The claim does not require any particular type of interaction at any particular time.
Applicant makes the same argument with respect to claim 13 (Remarks, p. 15 item iv) which is unpersuasive for the same reasons.
Applicant also argues with respect to claim 13 that Yawalkar validates that the device or user is authorized to run a test, not that the end-point and an environment specification are correct. (Remarks, p. 15 item v).
Examiner respectfully points out in response that the claim does not refer to validating that the end-point and environment specification is correct, only validating the end-point and an environment specification.
Applicant’s remaining arguments with respect to independent claims 21, 11 and 13 are moot in view of the new ground(s) of rejection herein.
Applicant’s arguments with respect to the dependent claims by virtue of their dependence from claims 21, 11 or 13 are unpersuasive and/or moot for the same reasons.
Claim Objections
The Previous action’s objection to claim 14 is withdrawn in view of the amendment to that claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 21, the claim refers to generating source code or compiled binary for the test script “to provide the automated language agnostic quality assurance test.” The meaning of an “automated language agnostic quality assurance test” is unclear. It is unclear because the language suggests that the generated source code or compiled binary is somehow “language agnostic” whereas in the specification, the script is language agnostic and the generated code is in a selected language. (See par. [0038]). This inconsistency between the specification and claims renders the claim unclear. See M.P.E.P. § 2173.03. For the purposes of examination, an “automated language agnostic quality assurance test” will be construed as including test code generated from a language agnostic script. 
As to claims 2-9, the claims are dependent on claim 21 and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanaraj et al. (US 2020/0026640) (art of record – hereinafter Dhanaraj) in view of Xu (US 2013/0339930) (art made of record – hereinafter Xu) and Carrick et al. (US 2012/0005650) (art made of record – hereinafter Carrick).

As to claim 2, Dhanaraj/Xu/Carrick discloses the method of Claim 21 (see rejection of claim 21 below), Dharanaj further discloses further comprising, before generating the source code or compiled binary for the test-script: 
execute at least one of the selected actions and objects of the test flow in real-time (e.g., Dhanaraj, par. [0021]: the flow may be built by segments [part of the test flow, see above] that are automatically generated “(e.g., via recorded user interactions)”; par. [0023]: interactions with a set of elements of the AUT that are accessible at the first URL [i.e., real time interaction with the AUT]. Interactions may include a click or other interaction with a third element; Fig. 7 and associated text, par. [0060]: receiving the test configuration [i.e., building of the test flow has already taken place]; par. [0063]: generating (at 750) or more messages. For instance, one or more test frameworks may be used to map the actions of the segments into executable messages [generating the source code, see above]).

As to claim 3, Dhanaraj/Xu/Carrick discloses the method of Claim 21 (see rejection of claim 21 below), Dharanaj further discloses further comprising, during selecting the one or more actions and objects to include in the test flow: 
execute at least one of the selected actions and objects in the test flow in real-time  (e.g., Dhanaraj, par. [0021]: the flow may be built by segments that are automatically generated “(e.g., via recorded user interactions)”; par. [0023]: recording interactions with a set of elements of the AUT that are accessible at the first URL [i.e., real time interaction with the AUT]. Interactions may include a click or other interaction with a third element [i.e., a user choosing to click on the element being selecting an action and an object]).

As to claim 4, Dhanaraj/Xu/Carrick discloses the method of Claim 21 (see rejection of claim 21 below), Dhanaraj further discloses further comprising, before generating the source code or compiled binary for the test-script: 
accept input of attribute values required by the test-script for execution against the selected construct (e.g., Dhanaraj, par: [0026]: a segment that is part of a test configuration[test script] may be reused. A user may customize action 220 associated with segment by providing one or more values for input [attribute values]; par. Fig. 7 and associated text, par. [0060]: receiving the test configuration [i.e., building of the configuration has already taken place]; par. [0063]: generating (at 750) or more messages. For instance, one or more test frameworks may be used to map the actions of the segments into executable messages [generating the source code, see above]).

As to claim 6, Dhanaraj/Xu/Carrick discloses the method of Claim 21 (see rejection of claim 21 below), Dhanaraj further discloses further comprising, before or during selecting the one or more objects:
 	define at least one of the one or more objects by selection of a web-page object or application object (e.g., Dhanaraj par. [0021]: segments may be defined or modified by dragging and dropping or otherwise interacting with graphical elements [objects] corresponding to those segments; par: [0026]: a segment that is part of a test configuration [test script] may be reused. A user may customize action 220 associated with segment by selecting the GUI element corresponding to action 220; par. [0020]: each set of elements may correspond to a different functionality, website or other software of the AUT [i.e., application under test]).

As to claim 9, Dhanaraj/Xu/Carrick discloses the method of Claim 21 (see rejection of claim 21 below), Dhanaraj further discloses further comprising: 
select an alternate construct against which the test-script is to be executed; (e.g., Dhanaraj, par. [0063]: Test platform 440 may use one or more test frameworks to produce the messages. Selenium is one such test framework. Other frameworks may include JavaScript, Browsersynch, etc. By separating the test configuration definition from the messaging “(e.g., computer instructions or code)” of the underlying test framework for testing AUT 420, test platform 440 may ensure that test configurations will continue to work even when the underlying framework is changed or updated The segments [which form a test script, see below] may be mapped to different frameworks that different nodes 430 [endpoints] may use to test different AUTs 420 or that support testing different features of different AUTs 420. For example, test platform 440 may map actions to messages of a first framework when testing a website or graphical interface of first AUT 420, and may map actions to messages of a second framework when testing an API of a different second AUT 420 [i.e., the test platform selects an endpoint framework]) and 
generate an alternate source code or compiled binary for the test-script in the second construct (See immediately above).

As to claim 21, Dhanaraj discloses a method for providing an automated language agnostic quality assurance test (See below and note that this preamble is also not limiting, see M.P.E.P. § 2111.02), the method comprising computer-implemented instructions that execute (e.g., Dhanaraj, par. [0086]) the following steps:
allow user selection of one or more actions and one or more objects to include in a test flow to define a test-script, (e.g., Dhanaraj abstract: defining segments of a test configuration [test script] and testing an Application Under Test (“AUT”) based on the segments. The test confirmation may define a specific flow or execution ordering for the segments; par. [0021]: segments may be defined or modified by dragging and dropping or otherwise interacting with graphical elements [objects] corresponding to those segments and one or more actions of the segments may be customized via GUI interactions with graphical elements representing the corresponding actions) wherein the one or more objects comprise web-page objects, application objects, or both, (e.g., Dhanaraj, par. [0013]: an Application Under Test “(‘AUT’)”; par. [0015]: elements of an AUT) wherein the one or more actions comprise abstracted definitions of system interactions or unattended calls with an application, device, or system, (e.g., Dhanaraj, Fig. 1 and associated text, par. [0017]: an example flow 110 of a test configuration with modular segments; par. [0018]: each segment 120-1 may include 3 actions; par. [0019]: each action may test a corresponding element by interacting with the element) wherein individual actions and objects can be rearranged in the test flow, (e.g., Dhanaraj, par. [0026]: rearranging the flow by reordering the segments; par. [0015]: each segment may include one or more actions. Each action may test one or more elements of an AUT) and wherein the objects, actions, and test-script are construct independent; (e.g., Dhanaraj, par. [0063]: Selenium is an example of one test framework Segments may be mapped to different frameworks [constructs])
allow user selection an application device or system, wherein the application device or system is selected from a desktop, a cell phone, a tablet computer, a virtual device, and a terminal, and a noop device; (e.g., Dhanaraj, Fig. 3 and associated text, par. [0030]: FIG. 3 illustrates a GUI. The figure illustrates a tiered arrangement of graphical elements that can be selected and unselected [by a user, see figure]. The graphical elements correspond to nodes; par.; par. [0041]: nodes 430 may represent one or more devices; par. [0082]: device 1000 may implement devices described above “(e.g., AUT 420, nodes 430, and test platform 440)”; par. [0084]: input component 1040 may include a mechanism that permits an operator to input information to device 1000, such as a keyboard. Output component 1050 may include a mechanism that outputs information to the operator, such as a display [a node having a keyboard and display being a terminal])
allow selection of a construct from a plurality of constructs against which the test-script is to be executed, wherein the construct comprises an output language, endpoint application package, endpoint framework, or combination thereof, (e.g., Dhanaraj, par. [0063]: Selenium is one such test framework. Other frameworks may include JavaScript, Browsersynch, etc. The segments [which form a test script, see below] may be mapped to different frameworks that different nodes 430 [endpoints] may use to test different AUTs 420 or that support testing different features of different AUTs 420. For example, test platform 440 may map actions to messages of a first framework when testing a website or graphical interface of first AUT 420, and may map actions to messages of a second framework when testing an API of a different second AUT 420 [i.e., the test platform selects an endpoint framework]) and 
generate a source code or compiled binary for the test-script in the selected construct to provide the language agnostic automated quality assurance test, (e.g., Dhanaraj, par. [0024]: as described below the code may be generated by mapping action 130 to commands or instructions of a test framework (e.g., Selenium); par. [0063]: for instance, the one or more test frameworks may be used to map the actions of the segments into executable messages for testing AUT 420. Selenium is on such test framework. Other frameworks may be used to generate the messages. For example, a test configuration actions for hovering over and clicking a particular AUT element may be mapped to an “action.moveToElement(elementToHover).click(elementToClick).build().perform()” Selenium action [i.e., this action being source code]).
wherein the test script may be saved and used to generate a second source code or compiled binary in a different selected construct, (e.g., Dhanaraj, par. [0042]: test platform 440 may include a repository for storing [saving] test configurations [test scripts]; par. [0063]: test platform 440 may map actions to messages of a first framework [generate first code, see above] when testing a website or graphical interface of first AUT 420, and may map actions to messages of a second framework [generate second code, see above when testing an API of a different second AUT 420) and 
wherein the one or more actions are selected from the group consisting of user defined actions and community defined actions (e.g., Dhanaraj, par. [0046]: the user may customize the segment by defining actions) and
wherein the method creates automated language agnostic quality assurance tests of web applications and software applications (see above, the test configurations or generated code being automated language agnostic quality assurance tests and Dhanaraj par. [0040]: AUTs may represent services, websites [web applications], pages, APIs and/or other software under test [software applications]).
Dhanaraj does not explicitly disclose to allow user selection of a construct from a plurality of constructs or to verify that construct specific implementations of the actions in the test flow are available.
However, in an analogous art, Xu discloses:
to allow user selection of a construct from a plurality of constructs (e.g., Xu, Figs. 7, 8 and associated text, par. [0049]: drop-down window 700 may include a plurality of test language selectors form which the user may select a test language for the test code; par. [0050]: a plurality of selectors 802 may include “No Test Engine”, Junit, WindowTester or JfcUnit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construct selection of Dhanaraj to include a user construct selection, as taught by Xu, as Xu would provide the advantage of a means for a user to choose the construct they desire. (See Xu, Figs. 7, 8 and associated text).
Further, in an analogous art, Carrick discloses:
to verify that construct specific implementations of the actions are available (e.g., Carrick, par. [0055]: the graphical model code may be an intermediate representation; par. [0047]: a hardware specific function may refer to a C or C++ language function; par. [0060]: a function [action] from the graphical model code may be selected; [0061]: a hardware specific library may be searched to determine if at least one of the hardware specific library entries 207 in the library 204 contains a hardware specific function that is of the same class as the model function 209 selected in block 201. It no match, is found flow proceeds to block 610 and ends).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generation of construct specific implementations corresponding to actions in a test flow taught by Dhanaraj by verifying that specific implementations of the actions are available, as taught by Carrick, as Carrick would provide the advantage of a means of determining whether generation of a specific implementation can be performed. (See Carrick, pars. [0088-0089]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dhanaraj (US 2020/0026640) in view of Xu (US 2013/0339930) in view of Carrick (US 2012/0005650) in further view of Ganda et al. (US 2017/0052877) (art of record – hereinafter Ganda).

As to claim 5, Dhanaraj/Xu/Carrick discloses the method of Claim 21 (see rejection of claim 21 below), but does not explicitly disclose further comprising, before or during selecting the one or more actions: accept a definition of at least one of the one or more actions and a construct specific implementation thereof.  
However, in an analogous art, Ganda discloses further comprising, before or during selecting the one or more actions: 
accept a definition of at least one of the one or more actions and a construct specific implementation thereof (e.g., Ganda, par. [0017]: at 102 generic interface commands are created; par. [0018]: at 104 the generic interface commands are mapped to tool-specific interface commands of a test automation tool in any practical way (e.g., via an application programming interface). For example, the command “check” is used in Selenium to place a check in a check box. Thus, when mapping the generic interface commands to the Selenium commands, setCheckBox is mapped to “check” in Selenium [i.e., check is an implementation of setCheckBox]; par. [0026] discloses a user may then create an application-specific test by creating a sequence of application specific user actions [i.e., selecting one or more actions, note that the creation of the mapping (definition of actions and a construct specific implementation) has already occurred at this point]; par [0027]: at 110, the application specific user actions are sent to the test automation tool for testing the application and the generic interface commands of the application specific user actions are translated to the tool-specific interface commands using the mapping created at 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selecting of actions taught by Dhanaraj by accepting a definition of a least one of the one more actions and a construct specific implementation thereof before or during the selecting, as taught by Ganda, as Ganda would provide the advantage of a means of defining which construct specific implementations correspond to which language agnostic test actions. (See Ganda, par. [0018]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanaraj (US 2020/0026640) in view of Xu (US 2013/0339930) in view of Carrick (US 2012/0005650) in further view of Malla et al (US 2018/0173606) (art made of record – hereinafter Malla).

As to claim 7, Dhanaraj/Xu/Carrick discloses the method of Claim 6 (See rejection of claim 6 above), Dhanaraj further discloses wherein selection of the object occurs on a currently rendered web-page, (e.g., Dhanaraj, Fig. 1 and associated text, par. [0019]: each action interacting with the element. For instance, step 120-1 may access a first GUI presented by the AUT at a first URL, action 130-3 may select or click a button that is presented on the first GUI; par. [0020]: each set of elements may correspond to a different functionality, website or other software of the AUT).
Dhanaraj does not explicitly disclose the computer-implemented instructions parse code describing the web-page to identify the object and associate therewith a respective plurality of identification means.  
However, in an analogous art, Malla discloses:
the computer-implemented instructions parse code describing the web-page to identify the object and associate therewith a respective plurality of identification means (e.g., Malla, par. [0009]: the object learning module is configured to parse code describing a web page to identify predetermined elements and associate therewith a plurality of identification means).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhanaraj by incorporating parsing code describing a web-page of application under test to identify the object and associate therewith plurality of endpoint specific identification means, as taught by Malla, as Malla would provide the advantage of a means reducing the chances of failure. (See Malla, par. [0078]).

As to claim 8, Dhanaraj/Xu/Carrick/Malla discloses the method of Claim 7 (see rejection of claim 7 above), but Dhanaraj does not explicitly disclose wherein the plurality of identification means are associated as an object set for storage in an object repository.
However, in an analogous art, Malla discloses:
wherein the plurality of identification means are associated as an object set for storage in an object repository (e.g., Malla, Fig. 3 element 94 and associated text, abstract: to identify page elements and associate therewith a plurality of respective identification means to locate such elements and store such data in an object repository; par. [0125]: to fetch object identification means previously saved form the object repository 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the objects of Dhanaraj by associating identification means of the objects as an object set for storage in an object repository, as taught by Malla, as Malla would provide the advantage of a means of reducing the chances of failure. (See Malla, par. [0078]).

Claims 11, 12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanaraj (US 2020/0026640) in view of Xu (US 2013/0339930), Malla (US 2018/0173606), Mehra (US 8,607,203) (art of record – hereinafter Mehra) and Carrick (US 2012/0005650).

As to claim 11, Dhanaraj discloses a system for language agnostic automated test generation, the system comprising: 
one or more processors; (e.g., Dhanaraj, par. [0086]) and 
a test scripting automation framework stored in a memory for execution by the one or more processors, (e.g., Dhanaraj, par. [0086] [the invention of Dhanaraj being the testing framework]) the framework comprising: 
an endpoints module configured to allow user selection of an endpoint, wherein the endpoint is any network connected device capable of executing a system or application under test, (e.g., Dhanaraj, abstract: selecting a set of nodes for testing the AUT [whatever software instructions perform this selection being the “module”, this same logic applies to all the modules recited below]; Fig. 4 and associated text, par. [0036]: discloses nodes 430 may execute the test configurations that are used to test AUTs 420 [nodes 430 are connected to network 405 as shown in the figure]) 
a construct module configured to allow selection of a construct from a plurality of constructs against which a test-script is to be executed, wherein the construct comprises an output language, application package, framework, or combination thereof, (e.g., Dhanaraj, par. [0063]: Selenium is one such test framework [construct]. Other frameworks may include JavaScript, Browsersynch, etc. The segments [which form a test script, see below] may be mapped to different frameworks that different nodes 430 may use to test different AUTs 420 or that support testing different features of different AUTs 420. For example, test platform 440 may map actions to messages of a first framework when testing a website or graphical interface of first AUT 420, and may map actions to messages of a second framework when testing an API of a different second AUT 420 [i.e., the test platform selects a framework of a plurality])
an objects module configured to allow user selection of one or more objects on a system or application under test, wherein selection of the object occurs on an interactive live version of the application under test, (e.g., Dhanaraj, par. [0020]: each set of elements may correspond to a different website, website component and/or other software of the AUT [application under test]; Fig. 2 and associated text, par. [0023]: recording GUI interactions with a first set of elements of the AUT [since the AUT is being interacted with, it is running, i.e., live]. The interactions may include a click [selection] or other interaction with a third element. The plug-in or script may capture the input or interaction and update action 130-1 to reproduce the input or interaction. The plug-in or script may similarly capture the interactions with the second and third elements and update actions 130-2 and 130-3 accordingly; par. [0015] discloses each action may be associated with identifiers that reference the one or more elements) 
an actions definition and implementation module configured to allow definition of actions and construct specific implementations thereof, (e.g., Dhanaraj par. [0021]: s one or more actions of the segments may be customized via GUI interactions with graphical elements representing the corresponding actions; par. [0022]: segment 120-1 is modified, to change the input that is provided by actions 130-1 and 130-2 [a different input provided by the action being a different implementation of the action])
a scripting module configured to allow user generation of the test-script comprising a combination of actions and objects arranged in a test flow, (e.g., Dhanaraj abstract: defining segments of a test configuration [test script] and testing an Application Under Test (“AUT”) based on the segments. The test configuration may define a specific flow or execution ordering for the segments; par. [0021]: segments may be defined or modified by dragging and dropping or otherwise interacting with graphical elements [objects] corresponding to those segments and one or more actions of the segments may be customized via GUI interactions with graphical elements representing the corresponding actions) wherein the actions, objects, and test script are language agnostic and may be used to generate construct specific software code in any of a plurality of constructs (e.g., Dhanaraj, par. [0021]: a GUI may be provided to build flow 110 with segments 120-1, 120-2 and 120-3, with the corresponding actions without having to manually write test code; par. [0015]: each action may test one or more elements of an AUT; par. [0024]: the code may be automatically generated by mapping action 140 to instructions of a test framework (e.g., Selenium); par. [0063]: other frameworks that may be useful may include JavaScript, Protractor, etc. By separating the test configuration definition “(e.g., segments and actions)” from the messaging “(e.g., computer instructions or code)” of the underlying test framework [construct], test platform may ensure that test configuration will continue to work even when the underlying framework [construct] is changed or updated [the actions, elements and configuration are language agnostic because they do not comprise any particular code language, they are only used to generate code]) 
generation module configured to generate construct specific software code for the test-script in the selected construct (e.g., Dhanaraj, par. [0024]: as described below the code may be generated by mapping action 130 to commands or instructions of a test framework (e.g., Selenium); par. [0063]: for instance, the one or more test frameworks may be used to map the actions of the segments into executable messages for testing AUT 420. Selenium is on such test framework. Other frameworks may be used to generate the messages. For example, a test configuration actions for hovering over and clicking a particular AUT element may be mapped to an “action.moveToElement(elementToHover).click(elementToClick).build().perform()” Selenium action [i.e., this action being source code]).
Danaraj does not explicitly disclose to allow selection of a construct from a plurality of constructs; the objects module parses code describing the application under test to identify the object and associate therewith a respective plurality of endpoint specific identification means that are ranked on a confidence specified by the objects module or a community database comprising community defined actions or to verify that construct specific implementations of the actions of the test flow are available.
	However, in an analogous art, Xu discloses:
to allow user selection of a construct from a plurality of constructs; (e.g., Xu, Figs. 7, 8 and associated text, par. [0049]: drop-down window 700 may include a plurality of test language selectors form which the user may select a test language for the test code; par. [0050]: a plurality of selectors 802 may include “No Test Engine”, Junit, WindowTester or JfcUnit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construct selection of Dhanaraj to include a user construct selection, as taught by Xu, as Xu would provide the advantage of a means for a user to choose the construct they desire. (See Xu, Figs. 7, 8 and associated text).
Further, in an analogous art, Malla discloses:
the objects module parses code describing the application under test to identify the object and associate therewith a respective plurality of endpoint specific identification means that are ranked on a confidence specified by the objects module (e.g., Malla, par. [0012]: the application under test like a web page/mobile application; par. [0108]: in block 218, the user makes a number of selections. Generally, one item for the user to select involves the target test environment [so the testing is endpoint specific]. For example, the user may select the target operating system as well as the browser type; par. [0009]: the object learning module is configured to parse code describing a web page to identify predetermined elements and associate therewith a plurality of identification means; par. [0017]: wherein the test execution module is configured to re-rank the plurality of identification means associated with the element where the successful identification means is ranked higher in the second rank order than the first rank order [so the claimed “objects module” here is the object learning module together with the text execution module, or just whatever code instructions performs the above]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the objects module, object and application under test of Dhanaraj by incorporating parsing code describing the application under test to identify the object and associated therewith plurality of endpoint specific identification means that are ranked on a confidence specified by the objects module, as taught by Malla, as Malla would provide the advantage of a means of increasing the proficiency in reaching the object during testing. (See Malla, par. [0082]).
Further still, in an analogous art, Mehra discloses:
a community database comprising community defined actions; (e.g., Mehra, col. 2 l. 67 – col. 3 l. 5: the test framework 102 maintains a list of available test steps [actions or comprising them] created by different teams of users. When a user creates a test step, the user may add this test to the list and specify the location of the test step [the list or wherever it is stored being the database]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reusable actions of Dhanaraj by providing them in a database of community defined actions, as taught by Mehra, as Mehra would provide the advantage of a means of reusing the work of other users. (See Mehra, col. 2 l. 60 – col. 3 l. 5, Dhanaraj, par. [0026]).
Finally, in an analogous art, Carrick discloses:
to verify that construct specific implementations of the actions are available (e.g., Carrick, par. [0055]: the graphical model code may be an intermediate representation; par. [0047]: a hardware specific function may refer to a C or C++ language function; par. [0060]: a function [action] from the graphical model code may be selected; [0061]: a hardware specific library may be searched to determine if at least one of the hardware specific library entries 207 in the library 204 contains a hardware specific function that is of the same class as the model function 209 selected in block 201. It no match, is found flow proceeds to block 610 and ends).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generation of construct specific implementations corresponding to actions in a test flow taught by Dhanaraj by verifying that specific implementations of the actions are available, as taught by Carrick, as Carrick would provide the advantage of a means of determining whether generation of a specific implementation can be performed. (See Carrick, pars. [0088-0089]).

As to claim 12, Dhanaraj/Xu/Malla/Mehra/Carrick discloses the system of Claim 11 (see rejection of claim 11 above), Dhanaraj further discloses wherein the framework further comprises: 
an interactive live execution module configured to allow live execution of at least a portion of the test-script to validate functionality of actions, objects, or combinations thereof in the test flow (e.g., Dhanaraj, par. [0015] discloses each action may tests one or more elements of an AUT; par. [0075]: first node and second node may each run an instance of AUT 420 and may test the instance of AUT running [live] on the corresponding node; par. [0070]: Fig. 8 illustrates a GUI for presenting test configuration execution errors and/or results; par. [0071] discloses second interface 820 may identify actions executed under each segment [in the flow, see above], status of the action execution “(successful or unsuccessful)” and/or a captured result or error associated with the action execution; par. [0019]: each action may test a corresponding element by interacting with the element) and allow user interaction with the test script to select the at least one portion (e.g., Dhanaraj, par. [0025]: segment 120-3 may be removed by selecting the GUI element corresponding to segment 120-3 in flow 110 and then deleting it; par. [0021]: a user to build a test configuration and the corresponding flow by using elements in the GUI to modify, remove or replace any segment of the flow).

	As to claim 14, Dhanaraj/Xu/Malla/Mehra/Carrick discloses the system of claim 11 (see rejection of claim 11 above, Dhanaraj further discloses wherein the test scripting automation framework stored in the memory is configured to execute a method comprising the steps:
using the construct module, select a construct against which the test-script is to be executed, (e.g., Dhanaraj, par. [0063]: Selenium is one such test framework. Other frameworks may include JavaScript, Browsersynch, etc. The segments [which form a test script, see below] may be mapped to different frameworks that different nodes 430 may use to test different AUTs 420 or that support testing different features of different AUTs 420. For example, test platform 440 may map actions to messages of a first framework when testing a website or graphical interface of first AUT 420, and may map actions to messages of a second framework when testing an API of a different second AUT 420 [i.e., the test platform selects aframework])
using the scripting module, select one or more actions and one or more objects to include in a test flow to define the test-script, (e.g., Dhanaraj abstract: defining segments of a test configuration [test script] and testing an Application Under Test (“AUT”) based on the segments. The test confirmation may define a specific flow or execution ordering for the segments; par. [0021]: segments may be defined or modified by dragging and dropping or otherwise interacting with graphical elements [objects] corresponding to those segments and one or more actions of the segments may be customized via GUI interactions with graphical elements representing the corresponding actions) wherein individual actions and objects may be rearranged in the test flow, (e.g., Dhanaraj, par. [0026]: rearranging the flow by reordering the segments; par. [0015: each segment may include one or more actions. Each action may test one or more elements of an AUT) 
using the generation module, generate a source code or compiled binary for the test-script in the selected construct to provide an automated quality assurance test (e.g., Dhanaraj, par. [0024]: as described below the code may be generated by mapping action 130 to commands or instructions of a test framework (e.g., Selenium); par. [0063]: for instance, the one or more test frameworks may be used to map the actions of the segments into executable messages for testing AUT 420. Selenium is on such test framework. Other frameworks may be used to generate the messages. For example, a test configuration actions for hovering over and clicking a particular AUT element may be mapped to an “action.moveToElement(elementToHover).click(elementToClick).build().perform()” Selenium action [i.e., this action being source code]).

As to claim 15, Dhanaraj/Xu/Malla/Mehra/Carrick discloses the system of Claim 14 (see rejection of claim 14 above), Dhanaraj further discloses:
wherein the test scripting automation framework stored in the memory is configured to execute the method further comprising the steps:
using a live execution module during selecting the one or more actions and objects to include in the test flow, execute at least one of the selected actions and objects of the test flow in real-time (e.g., Dhanaraj, par. [0021]: the flow may be built by segments that are automatically generated “(e.g., via recorded user interactions)”; par. [0023]: recording interactions with a set of elements of the AUT that are accessible at the first URL [i.e., real time interaction with the AUT, since the AUT is being used, it is live]. Interactions may include a click or other interaction with a third element [i.e., a user choosing to click on the element being selecting an action and an object]).

As to claim 16, it is a system claim having substantially the same limitations as claim 4 and is rejected for substantially the same reasons. Note that the module of claim 16 corresponds to the instructions that perform the steps recited.

As to claim 18, it is a system claim having substantially the same limitations as claim 6 and is rejected for substantially the same reasons. Note that the module of claim 18 corresponds to the instructions that perform the steps recited.

As to claim 19, it is a system claim having substantially the same limitations as claim 7 and is rejected for substantially the same reasons. 

As to claim 20, it is a system claim having substantially the same limitations as claim 9 and is rejected for substantially the same reasons. Note that the modules of claim 20 correspond to the instructions that perform the steps recited.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dhanaraj (US 2020/0026640) in view of Xu (US 2013/0339930), Malla (US 2018/0173606), Carrick (US 2012/0005650) and Yawalkar et al. (US 10,983,903) (art of record – hereinafter Yawalkar).

 As to claim 13, Dhanaraj discloses a system for language agnostic automated test generation, the system comprising:
one or more processors; (e.g., Dhanaraj, par. [0086]) and
a test scripting automation framework store in a memory for execution by the one or more processors, (e.g., Dhanaraj, par. [0086] [the invention of Dhanaraj being the testing framework]) the framework comprising:
	an endpoints module configured to allow user selection of an endpoint, wherein the endpoint is any network connected device capable of executing a system or application under test; (e.g., Dhanaraj, abstract: selecting a set of nodes for testing the AUT [whatever software instructions perform this selection being the “module”, this same logic applies to all the modules recited below]; Fig. 4 and associated text, par. [0036]: discloses nodes 430 may execute the test configurations that are used to test AUTs 420 [nodes 430 are connected to network 405 as shown in the figure])
a construct module configured to allow selection of a construct from a plurality of constructs against which a test-script is to be executed, wherein the construct comprises a language, application package, framework or combination thereof; (e.g., Dhanaraj, par. [0063]: Selenium is one such test framework [construct]. Other frameworks may include JavaScript, Browsersynch, etc. The segments [which form a test script, see below] may be mapped to different frameworks that different nodes 430 may use to test different AUTs 420 or that support testing different features of different AUTs 420. For example, test platform 440 may map actions to messages of a first framework when testing a website or graphical interface of first AUT 420, and may map actions to messages of a second framework when testing an API of a different second AUT 420 [i.e., the test platform selects a framework of a plurality])
an objects module configured to allow user selection of one or more objects on a system or application under test, wherein selection of the object occurs on an interactive live version of the application under test, (e.g., Dhanaraj, par. [0020]: each set of elements may correspond to a different website, website component and/or other software of the AUT [application under test]; Fig. 2 and associated text, par. [0023]: recording GUI interactions with a first set of elements of the AUT [since the AUT is being interacted with, it is running, i.e., live]. The interactions may include a click [selection] or other interaction with a third element. The plug-in or script may capture the input or interaction and update action 130-1 to reproduce the input or interaction. The plug-in or script may similarly capture the interactions with the second and third elements and update actions 130-2 and 130-3 accordingly; par. [0015] discloses each action may be associated with identifiers that references the one or more elements) 
	an actions definition and implementation module configured to allow definition of actions and construct specific implementations thereof, (e.g., Dhanaraj par. [0021]: s one or more actions of the segments may be customized via GUI interactions with graphical elements representing the corresponding actions; par. [0022]: segment 120-1 is modified, to change the input that is provided by actions 130-1 and 130-2 [a different input provided by the action being a different implementation of the action])
	a scripting module configured to allow generation of the test-script comprising a combination of actions and objects arranged in a test flow, (e.g., Dhanaraj abstract: defining segments of a test configuration [test script] and testing an Application Under Test (“AUT”) based on the segments. The test configuration may define a specific flow or execution ordering for the segments; par. [0021]: segments may be defined or modified by dragging and dropping or otherwise interacting with graphical elements [objects] corresponding to those segments and one or more actions of the segments may be customized via GUI interactions with graphical elements representing the corresponding actions) wherein the actions, objects and test script are language agnostic and may be used to generate construct specific software code in any of a plurality of constructs, (e.g., Dhanaraj, par. [0021]: a GUI may be provided to build flow 110 with segments 120-1, 120-2 and 120-3, with the corresponding actions without having to manually write test code; par. [0015]: each action may test one or more elements of an AUT; par. [0024]: the code may be automatically generated by mapping action 140 to instructions of a test framework (e.g., Selenium); par. [0063]: other frameworks that may be useful may include JavaScript, Protractor, etc. By separating the test configuration definition “(e.g., segments and actions)” from the messaging “(e.g., computer instructions or code)” of the underlying test framework [construct], test platform may ensure that test configuration will continue to work even when the underlying framework [construct] is changed or updated [the actions, elements and configuration are language agnostic because they do not comprise any particular code language, they are only used to generate code])
a generation module configured to generate construct specific code for the test-script in the selected construct, (e.g., Dhanaraj, par. [0024]: as described below the code may be generated by mapping action 130 to commands or instructions of a test framework (e.g., Selenium); par. [0063]: for instance, the one or more test frameworks may be used to map the actions of the segments into executable messages for testing AUT 420. Selenium is on such test framework. Other frameworks may be used to generate the messages. For example, a test configuration actions for hovering over and clicking a particular AUT element may be mapped to an “action.moveToElement(elementToHover).click(elementToClick).build().perform()” Selenium action [i.e., this action being source code]) and
	an interactive live execution module configured to allow live execution of at least a portion of the test script to validate functionality of actions, objects, or combinations thereof in the test flow (e.g., Dhanaraj, par. [0045]: execution of a test configuration may determine that AUT 420 is operating properly. The expected output may be used to validate AUT 420 operation. For instance, segment 1 in FIG. 5 may be defined with a first action that provides input to a first element of AUT 420, and that verifies whether AUT 420 provides actual output that matches expected output in response to providing the input; par. [0019]: each action may test a corresponding element by interacting with the element) and allow user interaction with the test script to select the portion (e.g., Dhanaraj, par. [0025]: segment 120-3 may be removed by selecting the GUI element corresponding to segment 120-3 in flow 110 and then deleting it; par. [0021]: a user to build a test configuration and the corresponding flow by using elements in the GUI to modify, remove or replace any segment of the flow).
Dhanaraj does not explicitly disclose a construct module configured to allow user selection of a construct from a plurality of constructs; the objects module parses code describing the application under test to identify the object and associate therewith a respective plurality of endpoint specific identification means that are ranked on a confidence specified by the objects module; to verify that construct specific implementations of the actions in the test flow are available; or wherein the live execution module is further configured to validate the end-point and environment specification.  
However, in an analogous art, Xu discloses:
a construct module configured to allow user selection of a construct from a plurality of constructs (e.g., Xu, Figs. 7, 8 and associated text, par. [0049]: drop-down window 700 may include a plurality of test language selectors form which the user may select a test language for the test code; par. [0050]: a plurality of selectors 802 may include “No Test Engine”, Junit, WindowTester or JfcUnit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construct selection of Dhanaraj to include a user construct selection, as taught by Xu, as Xu would provide the advantage of a means for a user to choose the construct they desire. (See Xu, Figs. 7, 8 and associated text).
Further, in an analogous art, Malla discloses:
the objects module parses code describing the application under test to identify the object and associate therewith a respective plurality of endpoint specific identification means that are ranked on a confidence specified by the objects module, (e.g., Malla, par. [0012]: the application under test like a web page/mobile application; par. [0108]: in block 218, the user makes a number of selections. Generally, one item for the user to select involves the target test environment. For example, the user may select the target operating system as well as the browser type; par. [0009]: the object learning module is configured to parse code describing a web page to identify predetermined elements and associate therewith a plurality of identification means; par. [0017]: wherein the test execution module is configured to re-rank the plurality of identification means associated with the element where the successful identification means is ranked higher in the second rank order than the first rank order [so the claimed “objects module” here is the object learning module together with the text execution module, or just whatever code instructions performs the above])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the objects module, object and application under test of Dhanaraj by incorporating parsing code describing the application under test to identify the object and associated therewith plurality of endpoint specific identification means that are ranked on a confidence specified by the objects module, as taught by Malla, as Malla would provide the advantage of a means of increasing the proficiency in reaching the object during testing. (See Malla, par. [0082]).
Further still, in an analogous art, Carrick discloses:
to verify that construct specific implementations of the actions are available (e.g., Carrick, par. [0055]: the graphical model code may be an intermediate representation; par. [0047]: a hardware specific function may refer to a C or C++ language function; par. [0060]: a function [action] from the graphical model code may be selected; [0061]: a hardware specific library may be searched to determine if at least one of the hardware specific library entries 207 in the library 204 contains a hardware specific function that is of the same class as the model function 209 selected in block 201. It no match, is found flow proceeds to block 610 and ends).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generation of construct specific implementations corresponding to actions in a test flow taught by Dhanaraj by verifying that specific implementations of the actions are available, as taught by Carrick, as Carrick would provide the advantage of a means of determining whether generation of a specific implementation can be performed. (See Carrick, pars. [0088-0089]).
Finally, in an analogous art, Yawalkar discloses:
 wherein the live execution module is further configured to validate the end-point and environment specification (e.g., Yawalkar, col. 6 ll. 59-66: the user has specified that the devices are to be capable of ultra-high definition content. User interface 10 identifies test devices which satisfy the specified features; col. 7 ll. 24-26: additionally, the system may validate that the test devices have been authorized to perform [execute] testing [if the device is running, it is live]; col. 18 ll. 23-25 discloses each of the embodiments described may be embodied in code modules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhanaraj/ Katstyshyn, by incorporating the live execution module configured to validate the end-point and environment specification, as taught by Yawalkar, as Yawalkar would provide the advantage of a means of ensuring the end-point environment meets testing criteria and the end point is authorized for testing. (See Yawalkar, col. 6 ll. 59-66, col. 7 ll. 24-26).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dhanaraj (US 2020/0026640) in view of Xu (US 2013/0339930), Malla (US 2018/0173606), Mehra (US 8,607,203) and Carrick (US 2012/0005650) and in further view of Ganda (US 2017/0052877).

As to claim 17, it is a system claim having substantially the same limitations as claim 5 and is rejected for substantially the same reasons. Note that the module of claim 17 corresponds to the instructions that perform the steps recited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196